                   IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                                   DISTRICT OF MISSOURI
                                Case No. 4:17-cv-00775-DGK


GWENDOLYN G. CARANCHINI,              )
                                      )
                       Plaintiff,     )
                                      )
vs.                                   )       NOTICE OF APPEAL
                                      )
NATIONSTAR MORTGAGE LLC,              )
                                      )
                       Defendant,     )


        Notice is hereby given that Gwendolyn G. Caranchini, plaintiff, in the above named case
hereby appeals to the United States Court of Appeals for the Eight Circuit from an Order
granting “summary judgment” to Nationstar Mortgage, LLC entered in this action on the 28th
day of February 2019.

                                      Respectfully submitted,

                                             s/s Gwendolyn G. Caranchini
                                      _______________________________________
                                      Gwendolyn G. Caranchini, Individually
                                      1203 West 62nd Street
                                      Kansas City, Missouri 64113
                                      gwencaranchini@gmail.com
                                      816-223-7178
                                      Pro Se

CERTIFICATE OF SERVICE

I hereby certify that the undersigned served this “Notice” upon Caleb J. Halberg, Dykema
Gossett PLLC, one of the attorneys for Defendant Nationstar Mortgage LLC, 10 South Wacker
Drive, Ste 2300, Chicago, Illinois by filing this document electronically on April 1, 2019 with the
Clerk of the Court using the ECF system which sent electronic notification to all parties of
Record.

                                              s/s Gwendolyn G. Caranchini

                                      _________________________________________




         Case 4:17-cv-00775-DGK Document 73 Filed 03/31/19 Page 1 of 1
